Wait, J.
These cases are before us upon appeals from the denial of motions to amend the answers, to dismiss as to one plaintiff, and to recommit to the master; as well as from the final decrees entered after rescript following the decision reported in 260 Mass. 45.
The motions to amend, to dismiss and to recommit were addressed to the discretion of the Superior Court. Smith v. Lloyd, 224 Mass. 173. Hannaberry v. Greer, 225 Mass. 201. Cobb v. Fogg, 166 Mass. 466. We find no abuse of discretion in the denial.
The defendants contend that the injunctions are too broad. In so far as they seek to overturn the decision on which the decrees are based we shall not discuss the matter. The rights of the plaintiffs are established. If, • however, the decrees pass beyond the protection of those rights, and trench upon rights of the defendants not affected by our decision and rescript, they may call for reformation. That decision determined that the defendants wrongfully conspired to injure the plaintiffs (1) by refusing to install material not made by union members; (2) by threatening strikes to compel any employer to refrain from purchasing nonunion made material; (3) by issuing an unfair list; (4) by striking to compel the hiring of none but union foremen; (5) by imposing fines upon union men unwilling to join unlawful strikes; and (6) by combining to induce employers to sign an agreement annexed as an exhibit to the bill and known as agreement “A”, or to agree to purchase only union made material. It held that they took part in action which tended so directly and inherently to create a monopoly that restraint was necessary. It directed that the several defendants should be restrained from doing the several things pointed out. If, as a necessary incident to such restraint, the independence of action of any defendant is affected, to that extent the decision has settled that such independence is lawfully curtailed. The decision is nugatory unless such is its effect. The defendants contend that they are required by the decrees to work upon nonunion material contrary to their wishes and to the laws of their association. In part this is true: but only so far as the right of the plaintiffs to be *516free from wrongful interference in the business of furnishing trim is affected by a refusal so to work. They speak of this as “involuntary servitude’.” It is no more involuntary servitude than any obedience to the law contrary to one’s personal preference. They have placed themselves, by their wrongful action, in the position which makes necessary such restraint. It is not open to them to complain, unless unreasonable restraint not required in consequence of wrongful conduct has been imposed.
The decrees, as we construe them, do not impose restraints other than those decided to be appropriate to safeguard the rights of the plaintiffs in the circumstances found by the master and established by this court. They are consonant with the law. Rice, Barton & Fales Machine & Iron Foundry Co. v. Willard, 242 Mass. 566. W. A. Snow Iron Works, Inc. v. Chadwick, 227 Mass. 382. L. D. Willcutt & Sons Co. v. Driscoll, 200 Mass. 110. Purvis v. United Brotherhood of Carpenters & Joiners, 214 Penn. St. 348. Irving v. Neal, 209 Fed. Rep. 471. Toledo, Ann Arbor & North Michigan Railway v. Pennsylvania Co. 54 Fed. Rep. 730, 737, 738. Compare Duplex Printing Press Co. v. Deering, 254 U. S. 443, 478, 479.
The decrees are affirmed with costs.

So ordered.